Citation Nr: 0324343	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for internal bleeding.

3.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1965 to December 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued to 
the veteran in July 2002 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for diabetes, internal 
bleeding and high blood pressure.  

The issues involving entitlement to service connection for 
internal bleeding and hypertension will be discussed in the 
remand portion of this decision.

At a hearing held in April 2003, the veteran appears to have 
raised the issue of entitlement to service connection for 
skin cancer as a result of Agent Orange exposure.  As this 
issue has not been procedurally developed for appellate 
review, the Board refers it back to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim involving service connection for 
diabetes, and has obtained and fully developed all evidence 
necessary for the equitable disposition of the claim.

2.  The veteran does not suffer from diabetes. 


CONCLUSION OF LAW

The veteran does not suffer from diabetes as a result of 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.306 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for diabetes.  In 
the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of the Board's decision.

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A.  This 
provision of the law codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claim by means of the 
discussions in the rating decision July 2002; the statement 
of the case issued in October 2002; as well as a November 
2001 letter, which fully explained the  responsibility of the 
veteran and the VA in obtaining VA and private treatment 
records.  The statement of the case issued in October 2001 
advised the veteran of his responsibility to identify 
additional relevant evidence, and informed him of the actions 
in developing the claims for which VA would be responsible, 
such as obtaining government records identified as relevant 
and assisting in obtaining nongovernmental records identified 
as relevant.  The statement of the case also notified the 
veteran that, although the RO could decide a claim prior to 
expiration of a one-year period following notification of the 
VCAA, the claim would be readjudicated if the veteran 
subsequently provided or identified additional evidence 
within the one-year period.  The statement of the case set 
forth the entire text of 38 C.F.R. § 3.159, including the 
references to the statutory provisions of the VCAA underlying 
the regulation.  It thus appears that the veteran was 
notified of the evidence, if any, he was expected to obtain 
and the evidence, if any, that VA would obtain or request for 
him.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002);. 38 U.S.C.A.§ 5103.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  Assistance also includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 
C.F.R.      § 3.159(c)(4).  

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA with respect to his claim for service 
connection for diabetes.  The veteran underwent a VA 
examination in May 2002 to determine whether he suffered from 
diabetes, which included laboratory data concerning the level 
of glucose in the veteran's blood.  The Board also finds that 
there does not appear to be any outstanding medical records 
that are relevant to this issue on appeal.  The RO has 
obtained the veteran's service medical records.  At an April 
2003 hearing, the veteran made no indication that outstanding 
medical records existed that pertained to his claim for 
service connection for diabetes.  Thus, no further assistance 
is required. 

For the reasons discussed, the Board concludes that the 
veteran has been notified of the evidence and information 
necessary to substantiate his claim and has been notified of 
VA's efforts to assist him.  See Quartuccio, supra.  As a 
result of the development that has been attempted and 
completed, there is no reasonable possibility that further 
assistance will aid in substantiating the claim.  As such, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim for service connection for 
diabetes at the present time is appropriate.

II.  Discussion

The veteran's claims that he currently suffers from diabetes 
as a result of service.  However, as no medical evidence 
shows that the veteran has been diagnosed with diabetes, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  In addition, a number of diseases, 
including diabetes mellitus, are presumed to have been 
incurred in service if they manifest to a compensable degree 
within a year of separation from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307 as 
amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309 
(2002).

In this case, none of the veteran's service medical records 
makes any reference to diabetes.  The service separation 
examination conducted in September 1968 reflects that 
laboratory examination of the urine was negative for albumin 
and sugar.  Thus, there is no evidence that the veteran 
suffered from diabetes in service. 

There is also no post-service medical evidence of diabetes.  
VA outpatient clinical records dated from August 2001 to June 
2002 do not contain a diagnosis of diabetes.  An entry dated 
August 2001 showed that the veteran's blood glucose level was 
87 milligrams per dilliliter (mg/dL), as compared to the 
reference range showing normal as 70 to 105 mg/dL.  His blood 
glucose level was 92 mg/dL in October 2001 and 98 mg/dL in 
April 2002.  

The veteran was afforded a VA examination in May 2002 to 
determine whether he suffered from diabetes.  During the 
interview, the veteran stated that he had never been 
diagnosed with diabetes and that he did not take any 
medication for this condition.  After reviewing laboratory 
data, the examiner concluded with a diagnosis of "impaired 
fasting glucose" but stated that diabetes mellitus was not 
found.  A June 2002 VA medical statement to the veteran 
advised him that "[t]he glucose tolerance test performed on 
June 4 [2002] shows that you have impaired fasting glucose, 
which falls between normal and diabetes.  Impaired fasting 
glucose is a risk factor for developing diabetes, so your 
blood glucose should be followed closely."

Since the evidence does not establish that the veteran 
suffers from diabetes, service connection is precluded by 
law.  The Board emphasizes that impaired fasting glucose is 
simply a finding and does not constitute a disability for VA 
compensation purposes.   See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).   

Indeed, the only evidence that the veteran suffers from 
diabetes are the veteran's own statements in support of his 
claim, including testimony presented before the undersigned 
Acting Veterans Law Judge in April 2003.  In particular, the 
veteran testified that he disagreed with the VA examiner's 
conclusion because other healthcare professionals told him 
that he had diabetes.  However, a diagnosis of diabetes is 
not shown in the record, and the veteran is not competent to 
testify as to the presence or etiology of diabetes.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  See also 66 Fed. Reg. 
45,620, 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
Therefore, the veteran's lay statements are of limited 
probative value. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000); see also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) (holding that 
the VCAA did not alter the benefit-of-the doubt doctrine).  
Accordingly, the appeal is denied.


ORDER

The appeal for service connection for diabetes is denied. 

REMAND

The veteran claims that he is entitled to service connection 
for internal bleeding and hypertension.  Before the Board can 
adjudicate these claims, however, additional action by the RO 
is necessary.  

The veteran's service medical records show that he was 
treated for hemorrhoids while on active duty.  The veteran 
now claims that he suffers from internal bleeding which is 
the same condition for which he was treated in service.  
Before the Board can adjudicate this claim, however, an 
examination is required to determine whether there is a 
relationship between the condition in service and the 
veteran's current symptoms.  38 U.S.C.A. § 5103A.

The veteran has identified additional medical evidence that 
would be relevant to his claim for service connection for 
hypertension.  The claim must be remanded to afford the 
veteran assistance in obtaining those records, if available.  

Accordingly, the case is remanded for the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers, both VA and private, who 
have treated him for internal bleeding 
(including hemorrhoids) and high blood 
pressure, including Drs. Marcus and 
Baker.  After securing any necessary 
releases, the RO should obtain and 
associate these records with the claims 
file that are not currently of record.  
If any requested records are not 
available, or the search of any records 
identified by the veteran otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  


2.  The veteran should be afforded a VA 
examination of the gastrointestinal tract 
to determine whether he suffers from 
internal bleeding which began in service.  
The claims folder should be provided to 
the examiner for his or her review in 
connection with the examination, and all 
necessary tests and evaluations should be 
performed.  The examiner should state 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran suffers from a disability 
manifested by internal bleeding, and if 
so, whether it is at least as likely as 
not that any such disability is related 
to service, including hemorrhoids 
diagnosed in service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
Any further action to comply with the 
notice and duty to assist provisions of 
the VCAA, which is deemed necessary, 
should be accomplished. 

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	Douglas E. Massey
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


